DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on June 13, 2022 has been fully considered. The amendment to instant claims 1-3, 5-8, 10 and addition of new claims 12-19 are acknowledged. Specifically, claim 1 has been amended by introducing the limitations of claim 4, now cancelled. Therefore, the previous rejection of claim 4 becomes the new rejection of the amended claim 1. In light of the amendment, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained but suitably framed to better address the newly added limitations. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Specification
3.  The amendment filed on June 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
the change of temperatures for determination of small angle oscillatory shear (melt DMS) from 120ºC and 190ºC to 130ºC. Though Table 3 of instant specification recites the properties at 130ºC, this does not necessarily mean (and no evidence has been provided) that the data presented in Tables 1 and 2 and cited in paragraphs [0058], [0059], [0088] and [0109] was obtained at a temperature of 130ºC, and not 190ºC or 120ºC.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 7, 10, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. As currently amended claim 10 and the newly added claim 15 recite a film comprising an additional layer formed from a second composition that comprises 1-12%wt of an ethylene/bridged cyclic olefin interpolymer, based on the weight of this composition. However, it is not clear which composition is assumed as “this” and further it is not clear how the second composition is different from the composition comprising component A) and B), and if ethylene/bridged cyclic olefin interpolymer of the second composition is different or not from the interpolymer B), especially since it’s amount is based on “this” composition.

6. Claim 7, which is dependent on claim 1, recites the limitation: the cycloolefin interpolymer is an ethylene/bridged cyclic olefin copolymer that comprises, in polymerized form, ethylene and at least one bridged cyclic olefin selected from formulas a) through e).
However, since claim 7 does not have prepositions “the” or “said” in from of “ethylene” and “at least one bridged cyclic olefin selected from formulas a) through e)”, it is not clear if “ethylene” and “at least one bridged cyclic olefin selected from formulas a) through e)” cited in claim 7 are the same or different from those of claim 1.

Claim Objections
7.  Claims 1, 7, 15 are objected to because of the following. Instant claims 1, 7, 15  recite Markush type listings of bridged cyclic olefins a)-e).  When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 1-3, 5-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 6,255,396), as evidenced by Chereau et al (US 2008/0274307).

9. The rejection is adequately set forth on pages 7-10 of an Office action mailed on February 11, 2022 and is incorporated here by reference.

10. As to amended claim 1,
Ding et al discloses a polymer composition comprising:
A) 1-99%wt of an ethylene-norbornene copolymer having a glass transition temperature of 70-100ºC (col. 5, lines 63-66, as to instant claims 2, 7), specifically commercially available product Topas 8007 (col. 10, lines 45-47) and
B) 99-1%wt of an ethylene-alpha olefin copolymer (Abstract, col. 3, lines 6-20) having density of 0.87-0.96 g/cc (col. 5, lines 34-40, as to instant claim 6),
specifically commercial products Affinity VP8770 having density of 0.885 g/cc and Engage 8003 having density of 0.885 g/cc (col. 10, lines 60-66),
Wherein the composition is used for making medical tubing, closures and films (col. 6, lines 42-50; col. 15, lines 1-2, as to instant claims 9, 11).
All ranges in the composition of Ding et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

11. It is noted that the commercial COC (ethylene-norbornene copolymer) Topas 8007 is specified as being used in instant invention as the ethylene-bridged cyclic olefin and having Tm of  (p. 13, lines 1-5 of instant specification).

12. It is noted that commercial ethylene polymers Affinity VP8770 and Engage 8003 are cited and exemplified in instant specification as being used as the component A) as claimed in instant invention (p. 12, lines 7-25 of instant specification). Therefore, the commercial products Affinity VP8770 and Engage 8003, used in the composition of  Ding et al would be reasonably expected to have Tm in the range of 80-95ºC as well (as to instant claim 3). “Products of identical chemical composition can not have mutually exclusive properties” (See MPEP 2112.01). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
13.  Further, as evidenced by Chereau et al, commercial product Affinity VP8770 is having melting temperature of 82ºC and density 0.885 g/cc (see [0186] of Chereau et al, as to instant claims 3).
14. Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 6,255,396), as evidenced by Chereau et al (US 2008/0274307) and  TOPAS 8007 flyer.

15. The discussion with respect Ding et al (US 6,255,396), as evidenced by Chereau et al (US 2008/0274307), set forth on pages 7-10 of an Office action mailed on February 11, 2022 is incorporated here by reference.

16. Ding et al discloses a polymer composition comprising:
A) 1-99%wt of an ethylene-norbornene copolymer having a glass transition temperature of 70-100ºC, specifically commercially available product Topas 8007 (col. 10, lines 45-47) and
B) 99-1%wt of an ethylene-alpha olefin copolymer (Abstract, col. 3, lines 6-20) having,
specifically commercial products Affinity VP8770 having density of 0.885 g/cc and Engage 8003 having density of 0.885 g/cc (col. 10, lines 60-66),
Wherein as evidenced by Chereau et al, commercial product Affinity VP8770 is having melting temperature of 82ºC and density 0.885 g/cc (see [0186] of Chereau et al)

17. It is noted that the commercial COC (ethylene-norbornene copolymer) TOPAS 8007 is specified as being used in instant invention as the ethylene-bridged cyclic olefin and having Tm of  (p. 13, lines 1-5 of instant specification) and, as evidenced by TOPAS 8007 flyer, is having softening temperature of 80ºC (see TOPAS 8007 flyer). 

18. Given the composition of Ding et al comprises i) as high as 95%wt of Affinity VP8770 having Tm of 82ºC, and thereby the melting point of the composition would be reasonably expected to be, to a major extent, determined by the Tm of Affinity VP8770;
and ii) 5%wt of TOPAS 8007, which is the same COC as used in instant specification and  having softening point of 80ºC, 
therefore, the overall composition of Ding et al would be reasonably expected to comprise Tm in the range of 80-90ºC, or 80-86ºC as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19.  Claims 2-3, 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 2008/0299370), as evidenced by Huerta et al (US 2009/0116768), TOPAS 8007 flyer and AFFINITY PF1140G flyer, 2005.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

20. Briggs discloses a multilayer film comprising:
a first layer and a second layer, each comprising a composition comprising:
 a mixture of:
A) 50-99%wt of polyethylene, such as low density polyethylene ([0005], [0006]) and 
B) 1-49%wt, or 10-40%wt of a copolymer made of cycloolefins, specifically ethylene-norbornene copolymers sold under the trademark TOPAS ([0007]-[0008], as to instant claims 7, 9-11,15).
 21.  The exemplified component A) is a polyolefin plastomer PF 1140G (Table 1) and the exemplified component B) is a COC 8007 (Table 1). 

22.  All ranges in the composition and film of Briggs are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

23. As evidenced by AFFINITY PF1140G flyer, AFFINITY PF1140G is having density of 0.896 g/cc and melting temperature of 94ºC (see the flyer, as to instant claims 3, 15 and 17) and is an ethylene-octene copolymer (as evidenced by Huerta et al in [0237], as to instant claims 6, 18).
As evidenced by TOPAS 8007 flyer, TOPAS 8007 is having softening temperature of 80ºC and glass transition temperature of 78ºC (see TOPAS 8007 flyer, as to instant claims 2, 16).

24. It is noted that the commercial products TOPAS 8007 and AFFINITY PF 1140G are used as the cycloolefin interpolymer and the ethylene-based polymer, respectively, as claimed in instant invention (see p. 12, lines 19-21 and p. 13, lines 1-5 of instant specification).

25. Thus, the film of Briggs is having two layers, each of which comprising a composition comprising a major amount of commercial product AFFINITY PF1140G and a minor amount, such as 10%wt of a commercial product TOPAS 8007, which film 
is used for making bags ([0024], as to instant claims 9, 11, 14, 19).
Given the AFFINITY PF1140G is used in amount of 90%wt and TOPAS 8007 is used in amount of 10%wt, therefore, the weight ratio of AFFINITY PF1140G to  TOPAS 8007 is
90/10=9 (as to instant claim 5).

26. Since the composition used for making the layers of the film of Briggs is substantially the same as that claimed in instant invention, i.e. comprises a combination of two commercial products AFFINITY PF1140G and TOPAS 8007, that are the same as those used in instant invention, said commercial products are used in weight ratios that are the same as or having ranges overlapping with those as claimed in instant invention, therefore, the composition of Briggs will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including Tm, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 12, 13). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

27. The composition used for making layers may further comprises 1-12%wt of an antiblocking agent ([0017]), which corresponds to an additive cited in instant claim 8.

Response to Arguments
28.  Applicant's arguments filed on June 13, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, the previous rejections not cited above are withdrawn, thus rendering Applicant’s arguments moot.

29.  With respect to Applicant’s arguments regarding the rejection of Claims 1-3, 5-9, 11 under 35 U.S.C. 103 as being unpatentable over Ding et al (US 6,255,396), as evidenced by Chereau et al (US 2008/0274307), it is noted that:
1) All ranges in the composition of Ding et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

2) The results presented in Table 10B of instant specification are based on a composition comprising only 9%wt and 10%wt of the component B, i.e. commercial product TOPAS 8007, with a single POE1 (commercial product ENGAGE 8003). The scope of instant claims is significantly broader than said two specific compositions.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

3) Further, instant claims are silent with respect to any properties of the composition or film. It is not clear what properties and at what level are the goal of instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764